           Case 1:19-cv-07210-MKV Document 48 Filed 09/18/20 Page 1 of 1



                                                                         USDC SDNY
UNITED STATES DISTRICT COURT
                                                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                         ELECTRONICALLY FILED
 MIGUEL ANGEL SUAREZ, et al.,                                            DOC #:
                                                                         DATE FILED: 9/18/2020
                                    Plaintiff,
                                                                     1:19-cv-07210 (MKV)
                        -against-
                                                                   ORDER STAYING CASE
 BRASSERIE FELIX, INC. et al.,

                                    Defendant.

MARY KAY VYSKOCIL, United States District Judge:

         The Court having been informed of the bankruptcy filings by all Defendants in this action
[ECF #47], IT IS HEREBY ORDERED that this case is STAYED pending the resolution or
dismissal of the bankruptcy petitions or termination of the stay of litigation by the bankruptcy
court.
         The Parties are instructed to file a joint letter on or before November 18, 2020 regarding
the status of the bankruptcy proceeding or within three days of resolution or dismissal of the
bankruptcy petitions.
SO ORDERED.
                                                      _________________________________
Date: September 18, 2020                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
